Exhibit 99 TI reports financial results for 3Q11 Conference call on TI website at 4:30 p.m. Central time today www.ti.com/ir DALLAS (Oct. 24, 2011) – Texas Instruments Incorporated (TI) (NYSE: TXN) today announced third-quarter revenue of $3.47 billion, net income of $601 million and earnings per share of 51 cents.EPS includes 9 cents in charges associated with the company’s acquisition of National Semiconductor. “The highlight of the third quarter was the completion of the purchase of National Semiconductor.We welcome the people of National to TI, and together we’re already taking our combined portfolio of almost 45,000 Analog products to customers all over the world,” said Rich Templeton, chairman, president and chief executive officer. “Our revenue for the third quarter was higher than we expected though, overall, the quarter was below the seasonal average.We expect the same in the fourth quarter as economic uncertainty continues to weigh on demand in almost every major market segment in which we operate. We are well prepared to continue to gain share in our core businesses, no matter the economic conditions.” 3Q11 financial summary Amounts are in millions of dollars, except per-share amounts. 3Q11 3Q10 vs. 3Q10 2Q11 vs. 2Q11 Revenue $ $ -7
